DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on June 1st, 2020 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 – 10, and 12 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oskar (DE 29704030, using the attached English translation) in view of Nielsen (US 2013/0056893)
Regarding claim 1, Oskar teaches a molding tool having a tool upper part (ref. #11) and a tool lower part (ref. #12), having a glass pane (ref. #3) arranged between the tool upper part and the tool lower part (Para. 29) and at least one sheet metal insert part (ref. #5) that can be connected to the glass pane by means of foam over-molding made of plastic (Para. 29; Para. 37; However, Oskar does not disclose the apparatus comprising a sensor for detecting the position of the sheet metal insert part.
Yet in a similar field of endeavor, Nielsen teaches a method for detecting an insert object surrounded by a mould wall of a mold (Abstract). This method comprises a sensor (ref. #6, #7) for detecting the position an insert part (Para. 29) is arranged on the tool lower part (Fig. 1) positioned below the insert part (ref. #1). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Oskar by adding a sensor to the tool lower part on a side of the glass plane located opposite the sheet metal insert part, as disclosed by Nielsen. One would be motivated to make this modification to determine the positioning of the insert and to see if the insert has shifted from the desired position during the molding (Nielsen – Para. 29).
Regarding claim 7, Oskar in view of Nielsen teaches the invention disclosed in claim 1, as discussed above. Furthermore, Nielsen teaches a side of the sensor opens into a cavity in which a negative pressure can be generated (Para. 28).
Regarding claim 8, Oskar in view of Nielsen teaches the invention disclosed in claim 7, as discussed above. Furthermore, Oskar teaches a cavity is sealed against the pane by at least one seal (Para. 37; Para. 26).
Regarding claims 9 and 10, Oskar in view of Nielsen teaches the invention disclosed in claim 1, as discussed above. Specifying the insert is positioned with a free end projecting at a distance into the cavity or facing away from the pane in a bracket would have been obvious to one of ordinary skill as rearrangement of parts limitations. . Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.
Regarding claim 12, Oskar in view of Nielsen teaches the invention disclosed in claim 1, as discussed above. Furthermore, Oskar teaches the pane is a glass pane (Para. 29).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oskar and Nielsen as applied to claim 1 above, and further in view of Leibig (US 2022/0080663).
Regarding claim 2, Oskar in view of Nielsen teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach the sensor is movable mounted on the tool. Yet in a similar field of endeavor, Leibig teaches a three-dimensional object production process (Abstract). This process comprises a sensor (laser line scanner: Para. 125) that is movably mounted on a tool (Para. 194 – 195). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Oskar and Nielsen by designing the sensor to be movably mounted on the lower part of the tool, as taught by Leibig. One would be motivated to make this modification to collect useful information such as Z-height data to a grid of X-Y locations (Leibig – Para.195).

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oskar, Nielsen, and Leibig as applied to claim 2 above, and further in view of Eidt (US 2021/0277346).
Regarding claim 3, Oskar in view of Nielsen and Leibig teaches the invention disclosed in claim 2, as discussed above. However, these references do not teach a sensor is arranged on a receiving adapter whose position relative to the tool can be adjusted by means of a thread.
Yet in a similar field of endeavor, Eidt teaches an apparatus comprising a level sensor, wherein said sensor is arranged on a receiving adapter whose position relative to the tool can be adjusted by means of a thread (Para. 197). It would have been obvious to one of ordinary skill in the art to modify the invention of Oskar, Nielsen, and Leibig by arranging the sensor in a receiving adapter whose position can be adjusted by means of a thread, as Eidt shows this feature is a well-known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 4, Oskar in view of Nielsen, Leibig, and Eidt teaches the invention disclosed in claim 3, as discussed above. Eidt further teaches the sensor is connected o the receiving adapter by means of a thread (Para. 214).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oskar and Nielsen as applied to claim 1 above, and further in view of Webber (US 2003/0154908).
Regarding claim 11, Oskar in view of Nielsen teaches the invention disclosed in claim 1, as discussed above. However, these references are silent on the tool comprising an inductive sensor. Yet in a similar field of endeavor, Webber teaches a manufacturing method and apparatus (Para. 1). This apparatus comprises a sensor operable to sensor a distance within the manufacturing apparatus, wherein the sensor is an inductive sensor (Para. 64). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Nielsen and Oskar by specifying the sensor is an inductive sensor, as Webber discloses this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oskar and Nielsen as applied to claim 1 above, and further in view of White (US 2015/0033757).
Regarding claim 13, Oskar in view of Nielsen teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach a cooling opening is provided the tool in the vicinity of the sensor.
Yet in a similar field of endeavor, White teaches a system comprising sensors disposed in adapter housings (Abstract). Furthermore, White discloses a cooling opening is provided in the tool in the vicinity of the sensor (Para. 79). It would have been obvious to one of ordinary skill in the art to modify the invention of Oskar and Nielsen by providing a cooling opening in the tool in the vicinity of the sensor, as taught by White. One would be motivated to make this modification to avoid overheating from the sensor.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art as a whole does not teach a receiving adapter that is adjustably mounted on the tool upper part and/or on the tool lower part by means of a spacer ring and an adjusting ring. Furthermore, it would not have been obvious to one of ordinary skill in the art to make this modification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743